PER CURIAM.
Review is sought of an order by the civil court of record adjudicating that a certain judgment did not constitute a lien against specified real property and quashing execution issued thereon.
The order sought to be reviewed resulted from a petition filed by the sheriff of Dade County under the provisions of § 30.30, Fla.Stat., F.S.A., to determine whether or not the property sought to be subjected to execution under a judgment held by the petitioner was subject to the lien of said judgment. Section 30.30(5), supra, after providing that the sheriff may, at his option, file a petition in the court out of which the writ issued, to ascertain whether the levy should or should not be made on the property specified, contains the following:
“ * * * provided, that if the issue shall involve the titles or boundaries of real estate, the petition shall be filed in the circuit court.”
We have considered the record, the briefs, and heard oral argument, and conclude that the issue did involve the title to real property and consequently the cause should have been transferred to the circuit court for determination.
Accordingly, the order appealed is reversed, and the cause is remanded with directions to transfer the same, together with the petition and other related papers, to the circuit court.
Reversed and remanded with directions.
HORTON, C. J., and PEARSON and CARROLL, CHAS., JJ., concur.